PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rydeen North America, Inc.
Application No. 16/504,561
Filed: 8 Jul 2019
For: VARIABLE REFLECTIVE DEVICE WITH INTERNAL VIDEO MONITOR
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed April 27, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned July 14, 2021, for failure to timely submit a reply to the non-final Office action mailed April 13, 2021, which set a three (3) month shortened statutory period for reply. On June 22, 2021, an inventor’s declaration and a specification, claims, and drawings directed to a different application were filed. On December 1, 2021, a Notice of Abandonment was mailed, stating that the reply filed June 22, 2021 was not a proper reply to the non-final Office action mailed April 13, 2021 because the papers were directed to a different application. The Notice of Abandonment also noted that applicant’s representative had emailed the examiner stating a reply was intended to be filed, but that no reply was filed. On January 11, 2022, a petition under 37 CFR 1.183 and 1.181 was filed, for waiver of the rules and to withdraw the holding of abandonment. On April 15, 2022, a decision was mailed dismissing the petition.

On April 27, 2022, the subject petition under 37 CFR 1.137(a) was filed. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) and (2).

With regard to item (1), petitioner has not submitted a reply to the non-final Office action mailed April 13, 2021. Petitioner asserts that the amendment filed June 22, 2021 is the required reply. However, the Notice of Abandonment mailed December 1, 2021 stated that the submission filed June 22, 2021 was not a proper reply because it was directed to different inventors and a different invention. Furthermore, the reply filed June 22, 2021 did not include an amendment, but simply an inventor’s declaration and a specification, claims, abstract, and drawings. No reply responsive to the non-final Office action mailed April 13, 2021 has been filed. Any renewed petition must be accompanied by a proper reply.

With regard to item (2), the proper petition fee has not been received. Petitioner has submitted $525.00 with the petition. This is the amount due for an application accorded micro entity status. The application, however, is currently is accorded small entity status. The fee for a petition to revive is $1,050.00 in the small entity amount. If the application is entitled to micro entity status, a properly completed Micro Entity Status Certification must be filed with a renewed petition. Alternatively, the balance due to complete the petition fee in the small entity amount ($525.00) must be submitted with a renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 
Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).